Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 15, 2016

                                     No. 04-16-00395-CV

                       Matthew PERDUE and Team 1 Consulting, LLC,
                                     Appellants

                                               v.

                              Jay D. PFEIFER and CCNBI, Inc.,
                                         Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-CI-07859
                           Honorable Renée Yanta, Judge Presiding


                                        ORDER
         Appellees’ first motion for extension of time to file their brief is GRANTED. Appellees’
brief is due on December 19, 2016.

                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court